Citation Nr: 0011149	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-06 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1992 to May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right knee disorder is manifested by 
symptoms that are no more than mild in degree, including pain 
and medial instability.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of a right knee injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a) 
(West 1991).  

In the present case, the RO granted service connection for 
the veteran's right knee disorder, with a 10 percent 
evaluation assigned as of May 1996, in the appealed April 
1997 rating decision on the basis of evidence of an in-
service right knee injury in 1993.  This evaluation has since 
remained in effect and is at issue in this case.

Service medical records show he was seen in 1992 for knee 
pain and that he had a twisting injury in 1993 with treatment 
and/or examinations through March 1994 at which time his knee 
had some effusion but he had no pain.  The plan was to return 
him to full duty.  When the veteran was examined for 
separation from service in April 1996, the examiner's summary 
was not clearly legible although he appeared to have 
indicated that the veteran had had no symptoms referable to 
the knee and was taking no medication for the knee.

The RO based the assigned 10 percent evaluation on the 
results of a March 1997 VA examination, during which the 
veteran complained of pain when he ran and a and a locking 
sensation when he walked up and down stairs.  Upon 
examination, mild limping of the right leg with walking was 
noted.  Mild medial instability of the right knee was also 
shown upon walking, and squatting and range of motion testing 
revealed right knee pain on the medial aspect, with a grating 
sensation.  There was no evidence of a ballottable patella or 
effusion.  Range of motion testing revealed extension to zero 
degrees with mild pain and to less than 5 degrees without 
pain, and flexion was achieved to 140 degrees with pain and 
to 130 degrees without pain.  The veteran was able to stand 
on the right leg without any difficulty except for an 
uncomfortable or sore feeling on the medial aspect, and he 
jogged in place with soreness on the medial aspect of the 
right knee.  The diagnosis was a mild residual of right knee 
patellar subluxation due to a twisting injury.  X-rays 
revealed a bipartite patella or an old ununited fracture.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West. 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

The RO has evaluated the veteran's left knee disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  Under 
Diagnostic Code 5257, slight recurrent subluxation or lateral 
instability of the knee warrants a 10 percent evaluation, 
while moderate recurrent subluxation or lateral instability 
of the knee warrants a 20 percent evaluation.  

In this case, there is evidence of such symptoms as limping, 
pain (including pain with range of motion testing), and 
medial instability.  However, there is no indication from the 
record that any of these symptoms are more than mild in 
degree, and, in fact, the diagnosis from the March 1997 VA 
examination was mild patellar subluxation.  In the absence of 
any evidence showing that the veteran's right knee disability 
is more than mild in degree, there is no basis for an initial 
evaluation in excess of 10 percent under Diagnostic Code 
5257.

The Board has considered all relevant diagnostic criteria in 
determining whether a higher initial evaluation is warranted 
for the veteran's right knee disorder.  However, there is no 
evidence of ankylosis of the right knee at a favorable angle 
in full extension, or in slight flexion between zero and 10 
degrees (the criteria for a 30 percent evaluation under 
Diagnostic Code 5256); dislocated semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint (the criteria for a 20 percent evaluation under 
Diagnostic Code 5258); flexion limited to 30 degrees (the 
criteria for a 20 percent evaluation under Diagnostic Code 
5260); or extension limited to 15 degrees (the criteria for a 
20 percent evaluation under Diagnostic Code 5261).  There is 
also no x-ray evidence of right knee arthritis, as would 
warrant a separate disability evaluation in light of 
VAOPGCPREC 23-97 (July 1, 1997).

Overall, as there is no basis for an initial evaluation in 
excess of 10 percent for the veteran's service-connected 
residuals of a right knee injury, the preponderance of the 
evidence is against his claim for that benefit.  In reaching 
this conclusion, the Board acknowledges that, under 38 
U.S.C.A. § 5107(b) (West 1991), all doubt is to be resolved 
in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's present claim, that 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

In reaching this decision, the Board finds that the evidence 
does not raise the question of whether a higher evaluation 
was warranted for any periods of time following the initial 
grant of service connection so as to warrant "staged" 
ratings due to a significant change in the level of 
disability.  There is no indication from the record that the 
veteran's symptomatology has not remained essentially 
consistent during the pendency of this appeal.  Moreover, the 
veteran has not alleged, and the record does not demonstrate, 
that any recent findings were used in any way to deprive him 
of a higher rating when he was originally evaluated by the 
VA.  See Fenderson v. West, supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected residuals of a right knee injury 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right knee injury is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

